Citation Nr: 1312108	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-43 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2011, the Veteran testified at a video-conference hearing before the Board.  A transcript of the hearing is in the claims file.  The Veteran submitted additional evidence at the hearing along with a waiver of initial RO consideration.  


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, sleep apnea is shown to be etiologically related to active service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the decision below, the Board has granted the Veteran's claim for service connection, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the requirements of the VCAA have been met in this case, no harm or prejudice to the appellant has resulted.  See Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection for Sleep Apnea

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records do not show any complaints or diagnosis of sleep apnea.  However, the Veteran does not assert that he was treated for sleep apnea in service or that he clinically complained of sleep apnea in service, but rather that it first manifested in service.  

In a May 2006 statement, the Veteran reported that in 1987, he first began to experience difficulty with breathing and sweating at night and that he had headaches upon waking up in the morning.  He stated that in October 1991, his wife began to awaken him because she said that he was snoring very loudly.  He reported that his wife had repeatedly begged him to go see a doctor over the years.  He indicated that during the past five years, he has found himself frequently waking up at night with disrupted breathing, gasping, gagging or choking for air.  He noted that his wife has witnessed all of these events.  The statement was signed by the Veteran and his wife.  The Veteran reiterated the onset of his symptoms at the November 2012 video-conference hearing.   

A January 2006 VA sleep study shows a diagnosis of mild obstructive sleep apnea.

In a November 2007 statement, a VA physician reported the following:  "I cannot comment on the symptoms that the patient had while he was in the service as I was not his provider at that time - although those symptoms do correlate with the diagnosis of sleep apnea - again all that I could say is that it is as likely as not that the patient had sleep apnea while in the service..." 

In a December 2007 statement, the same VA physician reported that "I cannot state absolutely that during this time in question that [the Veteran] had sleep apnea...although I feel it is as likely as not he has this no sleep study was done at that time..." 

In a November 2011 letter, a VA nurse practitioner noted that some of the Veteran's active duty records were reviewed and showed that he presented on numerous occasions for chronic sinusitis and allergic rhinitis.  The nurse practitioner further noted that the Veteran had been diagnosed as having chronic sleep apnea and that the obstruction can be related to the chronically swollen turbinates.  The nurse practitioner concluded that the Veteran's sleep apneas is likely as not related to chronic sinusitis and swollen turbinates that he reported during active duty.

Initially, the Board recognizes that a VA nurse practitioner has linked the Veteran's sleep apnea to his chronic sinusitis and swollen turbinates reported during service.  Currently, service connection for sinusitis has not been established and therefore, service connection on a secondary basis for sleep apnea is not warranted.  However, the Board finds that the evidence of record is sufficient to establish service connection for sleep apnea on a direct incurrence basis.   

In this case, the Board recognizes that Veteran was definitively diagnosed as having sleep apnea in January 2006, approximately six years after his discharge from service.  However, as noted above, the Veteran and his wife have offered competent lay evidence of observable symptomatology during service, such as severe snoring and frequent interruptions of sleep that has continued over the years.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  Moreover, a VA physician has provided a positive nexus opinion linking the Veteran's current disability to his in-service symptomatology.  Therefore, the Board concludes that the evidence of record is at least in relative equipoise as to whether the Veteran's sleep apnea is etiologically related to active service.  Resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claim for service connection for sleep apnea.  38 U.S.C.A. § 5107(b) .


ORDER

Service connection for sleep apnea is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


